STONE, J.
— An attorney, defending successfully the right and title to a tract of land, against an unjust claim, or unwarranted attempt to subject it to an alleged lien or liability, can not assert a lien on the land thus successfully defended, for his lawful fees and charges. — 1 Wait’s Actions cfc Defenses, 453-4 ; 2 Story’s Eq., § 1233 a; Warfield v. Campbell, 38 Ala. 527; 2 Kent’s Com., 640-41.
Until March 1st, 1881, professional services rendered by an attorney-at law, in defending the title to statutory separate property of a married woman, did not fasten a charge upon her statutory estate, under section 2711 of the Code of 1876. — See Pamph. Acts, 1880-1, p. 36.
The statutory separate estate of the wife can not be subjected by suit in chancery to liability for articles of comfort and support of the household, under section 2711 of the Code. If there be a liability, it can be enforced only in a court of law, and in the form provided by that statute. — Gilbert v. Dupree, 63 Ala. 331; Wilburn v. McCalley, Ib. 436; Ridley v. Hereford, at the present term; Conly v. Blue, 62 Ala. 77; Lee v. Tannenbaum, 62 Ala. 501; O’Connor v. Chamberlain, 59 Ala. 431; Janney v. Buell, 55 Ala. 408.
The decree of the chancellor is reversed, and the bill is dismissed, at the cost of the appellees.